            Case 17-15828-LMI       Doc 54     Filed 07/13/20     Page 1 of 2




                     UNITED STATES BANKRUTPCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             www.flsb.uscourts.gov
In re:
Odalys T Morales,                                   Case No. 17-15828-LMI
       Debtor(s)                                    Chapter 13
_________________________/

  DEBTOR’S MOTION TO ALLOW EARLY PAYOFF OF UNDER-MEDIAN
CHAPTER 13 CASE AND REQUEST FOR APPROVAL OF ATTORNEY’S FEES
                         AND COSTS

       COMES NOW, the Debtor, Odalys T. Morales, by and through the undersigned

counsel, and files this Motion to Allow Early Payoff of Under-Median Chapter 13 Case

and Request for Approval of Attorney’s Fees and Costs and as grounds states as follows:

       1.     On May 9, 2017, (the “Petition Date”), the Debtor filed a petition for relief

              under chapter 13 of title 11 of the Bankruptcy Code in the United States

              Bankruptcy Court for the Southern District of Florida, Miami Division

              (the “Court”).

       2.     The Debtor’s chapter 13 plan (the “Plan”) [ECF No. 2] was confirmed

              pursuant to the Court’s order dated July 24, 2017 [ECF No. 27].

       3.     The Debtor’s Plan provided for payments of $148.42 for 60 months to

              provide, inter alia, for Attorney’s fees and general unsecured claims.

       4.     The chapter 13 trustee’s ledger reflects that the Debtor has paid in the sum

              of $5,343.12.

       5.     The Debtor’s unsecured creditors have already received a total of

              $3,208.50.
               Case 17-15828-LMI       Doc 54     Filed 07/13/20     Page 2 of 2




          6.     As of the date of the filing of the instant Motion, the Debtor is on month

                 38 of the plan and therefore the Debtor has already met the 36-month

                 commitment period.

          7.     The Debtor has not been able to work during this year since she was

                 diagnosed with a serious condition that prevents her from working.

          8.     The undersigned attorney requests approval of the fee of $525.00 paid by

                 Debtor for services related to the preparation and filing of this motion.

          WHEREFORE, the Debtor, through the undersigned counsel, respectfully

requests that this Honorable Court enter an Order (i) Granting Debtor’s Motion and

allowing her to pay off her under-median chapter 13 case early, (ii) allow attorney’s fees

and costs in the amount of $525; and (iii) such relief consistent with this request for

relief.

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court as set forth in Local Rule 910(A).


                              CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY, that a true and correct copy of the foregoing was

sent via ecf and U.S. Mail on July 13, 2020: to all parties on the service list.

                                        Respectfully Submitted:

                                        ROBERT SANCHEZ, P.A.
                                        Attorney for Debtor
                                        355 W 49th Street
                                        Hialeah, FL 33012
                                        Tel. 305-687-8008
                                        By:/s/ Robert Sanchez_____________
                                           Robert Sanchez, Esq., FBN#0442161
